Citation Nr: 0606433	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  99-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for residuals of blood 
poisoning.

4.  Entitlement to service connection for scars of the right 
arm.

5.  Entitlement to service connection for a scar of the chin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from October 1944 to August 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, and an April 2000 decision of the RO in New York, 
New York.  The case is currently within the jurisdiction of 
the New York RO.

In February 2004, the Board remanded these issues for 
additional evidentiary development; they have since been 
returned to the Board for further appellate action.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in February 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  Asthma was not present in service and is not 
etiologically related to service, to include asbestos 
exposure during service.

2.  Arthritis was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.  

3.  The veteran does not have any current residuals of blood 
poisoning.  

4.  Scars of the right arm were not present in service and 
are not etiologically related to service.

5.  A chin scar was not present in service and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Arthritis was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of blood poisoning were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  Scars of the right arm were not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  A scar of the chin was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma, 
arthritis, residuals of blood poisoning, and scars of the 
right arm and chin.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  Although the claims were denied as not well-
grounded, a concept that was eliminated by the VCAA, this was 
subsequently rectified by the RO.  The notice required by the 
VCAA and the implementing regulation, to include notice that 
the veteran should provide any pertinent evidence in his 
possession, was provided in April 2001 and November 2004 
letters from the RO to the veteran and his representative.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The RO made 
exhaustive efforts to obtain other records identified by the 
veteran, including private medical records and military 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in November 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of any of the claims would 
have been different had VCAA notice been provided before the 
initial adjudication of the claims.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Asthma

The veteran is seeking service connection for asthma.  He has 
alternatively contended that his asthma predated service and 
was aggravated thereby, and that he incurred asthma as a 
result of exposure to asbestos while serving on a Navy ship.  
The Board will first address the matter of whether the 
veteran's asthma predated service.  

The law stipulates that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

In this case, the service entrance examination did not show 
the presence of asthma at entry into service.  Accordingly, 
the presumption of soundness attaches, and the burden falls 
on VA to rebut that presumption by clear and unmistakable 
evidence.

The primary evidence with respect to the veteran's asthma 
predating service comes from medical evaluations in March 
1977 and November 1978, both of which include the veteran's 
statement that he has had asthma since childhood.  However, 
these statements do not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness, 
since the veteran is not competent to diagnose asthma, and 
there are no pre-service medical records showing such a 
diagnosis.  Such pre-service records are important, as VA 
regulations provide that diseases of allergic etiology, 
including bronchial asthma, may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment.  38 C.F.R. 
§ 3.380 (2005).  

The veteran was afforded a VA examination in August 2005, and 
the examiner stated his opinion that the veteran's asthma 
predated service.  However, the August 2005 opinion is 
explicitly based on the November 1978 statement of the 
veteran, as well as the veteran's statements that other 
members of his family have had asthma.  While the examiner is 
certainly competent to offer a medical opinion, his account 
is essentially a recitation of the veteran's statements, 
which are not competent evidence, and as such, the Board 
accords the opinion little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  In the Board's view, such an opinion does not 
reach the level of clear and convincing evidence that the 
veteran had asthma prior to service.  Accordingly, the Board 
finds that the presumption of soundness is not rebutted, and 
the veteran is considered to have been in sound condition at 
the time of enrollment into service.

The service medical records contain no reference to 
respiratory complaints or diagnoses during service.  An 
examination at separation from service in August 1946, to 
include a chest X-ray study, was negative for evidence of 
asthma.  Moreover, despite the veteran's assertions, the 
service records show no evidence of exposure to asbestos 
during service.  In essence, the evidence does not show an 
injury or disease in service that may be related to the 
veteran's current respiratory disorder.  

The Board notes that under the provisions of the VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  

While the veteran was stationed aboard a Naval vessel, he 
does not contend that he was engaged in any of the above 
activities or that he was required to handle asbestos.  He 
has also not suggested that he is competent to identify 
asbestos.  He simply contends that the ship on which he 
served was old and contained asbestos.  In essence, the 
veteran assumes that he inhaled asbestos fibers.  The Board 
finds that the veteran's assumption, without some independent 
supporting evidence is simply not persuasive evidence.  In 
sum, the veteran has offered no persuasive evidence that he 
was actually exposed to asbestos

Moreover, even if the Board were to assume that the veteran 
was exposed to asbestos in service, there is no medical 
evidence of a nexus between such exposure and the veteran's 
asthma.  In addition, asthma is not among the diseases 
enumerated as commonly associated with asbestos exposure.  VA 
Manual M-21-1, Part VI, para. 7.21 (October 3, 1997).

A VA physician who examined the veteran and reviewed the 
claims folder in August 2005 has opined that the veteran's 
current asthma is not etiologically related to his military 
service.  As discussed above, the examiner's opinion was that 
the asthma predated service and was not aggravated thereby, 
but rather was aggravated by smoking and a life-long 
employment in fabric mills with chemical and dust exposure.  
While, as discussed above, the Board does not find that the 
veteran's asthma predated service, the August 2005 opinion 
clearly does not relate the veteran's asthma in any way to 
service, but links it by way of aggravation to his post-
service history of smoking and occupational exposure.  

The Board has considered whether an additional opinion is 
necessary in light of the Board's finding that the veteran's 
asthma did not predate service.  As stated above, the VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  However, in 
the absence of evidence of an in-service injury or disease 
upon which a medical examiner could base a nexus opinion, any 
such opinion would not aid the Board in its decision or 
benefit the veteran.  Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose because such examination is not 
"necessary".  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

In essence, the evidence of a nexus between the veteran's 
current asthma and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Arthritis

Service medical records contain no reference to any injury or 
disease of the joints, to include arthritis.  Although the 
post-service medical evidence of record shows that the 
veteran currently has a multi-joint arthritis, there is no 
post-service medical evidence of arthritis until many years 
after the veteran's discharge from service.  The veteran 
stated at his August 1999 hearing that he first became aware 
of arthritis in his legs in about 1961, approximately 15 
years after service.  His spouse stated that she first became 
of aware of complaints with respect to his legs in 1958, 
still more than 10 years after service.

There is no competent evidence of a nexus between the 
veteran's current arthritis and his military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in August 2005 has opined that the 
veteran's current arthritis is not etiologically related to 
his military service.

In essence, the evidence of a nexus between the veteran's 
current arthritis and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, at 494.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

Blood poisoning

It does not appear that the veteran in fact has any current 
medically identified residuals of blood poisoning, or that he 
contends that he does.  An August 2005 VA hematological 
examination showed "normal hematologic status" as did a 
September 1997 VA examination.  The veteran essentially 
confirmed this at his August 1999 hearing.  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In view 
of the absence of any competent evidence of residuals of 
blood poisoning, this claim must be denied.

Scars

Service medical records show that the veteran was treated in 
September 1944 for abrasions of the nose, upper lip, left 
patella, scalp and neck, incurred during a motor vehicle 
accident; but they do not show an injury to the chin or right 
arm.  On examination at separation from service in August 
1946, the veteran's skin was found to be normal.  Although 
the post-service medical evidence of record shows that the 
veteran currently has a scar on his chin and a scar on the 
anticubital space of the right arm, there is no post-service 
medical evidence of such scars until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's current scars and his military service.  Moreover, 
a VA physician who examined the veteran and reviewed the 
claims folder in August 2005 has opined that, based on the 
lack of any reference to injuries of the chin and right arm 
in service, the scars of the chin and right antecubital space 
were not caused by the service-related motor vehicle 
accident.  

While the veteran may currently believe that these scars are 
related to his military service, his current recollections 
concerning matters occurring so many years ago are not 
considered to be probative as the contemporary medical 
records.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.


ORDER

Service connection for asthma is denied.

Service connection for arthritis is denied.

Service connection for residuals of blood poisoning is 
denied.

Service connection for scars of the right arm is denied.

Service connection for a scar of the chin is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


